--------------------------------------------------------------------------------

Exhibit 10.41
 
STOCK APPRECIATION RIGHTS AWARD
under the 2004 Long-Term Incentive Plan of Fossil, Inc.


This STOCK APPRECIATION RIGHTS AWARD (the “Award”), is entered into effect as of
the date of the grant (the “Effective Date”).


W I T N E S S E T H:


WHEREAS, Fossil, Inc., a Delaware corporation (the “Company”) has adopted the
2004 Long-Term Incentive Plan of Fossil, Inc. (the “Long-Term Incentive Plan”)
effective as of the Effective Date (as defined in the Long-Term Incentive Plan)
with the objective of retaining key executives and other selected employees and
of rewarding them for making major contributions to the success of the Company
and its Subsidiaries; and


WHEREAS, the Long-Term Incentive Plan provides that an employee of the Company
or its Subsidiaries may be granted a Stock Appreciation Right Award, which may
consist of the right to receive a payment, in cash or shares of common stock,
par value $.01 per share (“Common Stock”), of the Company, equal to the excess
of the Fair Market Value of a specified number of shares of Common Stock on the
date the Stock Appreciation Right (“SAR”) is exercised over a specified strike
price as set forth in the Award;


NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Stock Appreciation Rights in accordance with the following terms:


1.           Grant of Award; Stock Appreciation Rights. Subject to the terms and
conditions set forth in the Long-Term Incentive Plan, this Award and in the
Notice of Grant, the Company hereby grants to the Participant that number of
SARs set forth in the Notice of Grant, consisting of the right to receive, upon
exercise of each SAR, shares of Common Stock with a Fair Market Value equal to
the excess of the Fair Market Value of each share of Common Stock on the date of
exercise minus the Fair Market Value of each share of Common Stock on the date
of this Award, subject to any adjustments that may be made pursuant to the terms
of the Long-Term Incentive Plan (the “SAR Payment Value”).


2.           SAR Exercise Period and Vesting.  The SARs granted pursuant to this
Award may be exercised by the Participant at any time prior to the Expiration
Date set forth in the Notice of Grant (the “Exercise Period”), subject to the
limitation that such SARs shall vest and become exercisable only if the
Participant remains continuously employed by the Company or its Subsidiaries
through each Vesting Date set forth in the Notice of Grant (it being understood
that the right to exercise the SARs shall be cumulative, so that the Participant
may exercise on or after any Vesting Date and during the remainder of the
Exercise Period that number of SARs which the Participant was entitled to
exercise but did not exercise during any preceding period or
periods).  Notwithstanding the vesting conditions set forth herein, (i) the
Committee may in its discretion at any time accelerate the vesting of SARs; and
(ii) all of the SARs shall vest upon a Change in Control of the Company or upon
the death of the Participant.


3.           Method of Exercise.  The Participant (or his representative,
guardian, devisee or heir, as applicable) may exercise any portion of this SAR
that has become exercisable in accordance with the terms hereof as to all or any
of the SARs by giving written notice of exercise to the Company, in form
satisfactory to the Board, specifying the number of SARs to be exercised.  The
SAR Payment Value shall be paid to the Participant in shares of Common
Stock  This SAR may not be exercised for less than one (1) SAR or the number of
whole SARs remaining under this Award, whichever is smaller. As promptly as
practicable following the receipt of such written notification, the Company
shall deliver to the Participant a certificate or certificates for the number of
shares of Common Stock having a Fair Market Value (as of the date of the
Company’s receipt of the Participant’s notice of exercise) equal to the SAR
Payment Value with respect to those SARs which have been exercised.  Upon the
issuance of any shares hereunder, the Participant may be required to enter into
such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws, the
Long-Term Incentive Plan or with this Notice of Grant.


--------------------------------------------------------------------------------



4.           Termination in Event of Nonemployment.  In the event that the
Participant ceases to be employed by the Company or any of its Subsidiaries
during the Exercise Period for any reason other than death, at a time which the
SARs granted pursuant hereto are still in force and unexpired, the SARs granted
pursuant to this Award shall terminate, except to the extent that they are
vested on the date of termination of employment, and exercised on or prior to
the date that is ninety (90) days following termination of employment (or, if
earlier, on the expiration date of the SARs).


5.           Death. In the event that the Participant ceases to be employed by
the Company or any of its Subsidiaries during the Exercise Period by reason of
death at a time when the SARs granted pursuant hereto are still in force and
unexpired, any unvested SARs shall be accelerated and 100% vested.  Such
acceleration shall be effective as of the date of death of the Participant.  The
Participant’s representatives, devises or heirs, as applicable, shall have a
period of one (1) year following the date of death in which to exercise the SARs
(or, if earlier, on the expiration date of the SARs).


6.           Assignability.  The SARs granted pursuant hereto shall not be
assignable or transferable by the Participant  other than by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by Code or Title I of the Employee Retirement Income Security Act of
1974, as amended.  Any attempt to do so contrary to the provisions hereof shall
be null and void.  No assignment of the SARs herein granted shall be effective
to bind the Company unless the Company shall have been furnished with written
notice thereof and a copy of such documents and evidence as the Company may deem
necessary to establish the validity of the assignment and the acceptance by the
assignee or assignees of the terms and conditions hereof.


7.           No Stockholder Rights.  The Participant shall have no rights as a
stockholder of the Company with respect to the SARs unless and until
certificates evidencing shares of Common Stock shall have been issued by the
Company to the Participant.  Until such time, the Participant shall not be
entitled to dividends or distributions in respect of any shares or to vote such
shares on any matter submitted to the stockholders of the Company.  In addition,
except as to adjustments that may from time to time be made by the Committee in
accordance with the Long-Term Incentive Plan (and Paragraph 14 below), no
adjustment shall be made or required to be made in respect of dividends
(ordinary or extraordinary, whether in cash, securities or any other property)
or distributions paid or made by the Company or any other rights granted in
respect of any shares for which the record date for such payment, distribution
or grant is prior to the date upon which certificates evidencing such shares
shall have been issued by the Company.


8.           Administration.  The Committee shall have the power to interpret
the Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt
such rules for the administration, interpretation, and application of the
Long-Term Incentive Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participant, the
Company, and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Long-Term Incentive Plan or this Award.


--------------------------------------------------------------------------------



9.           Tax Withholding Obligations.  The Participant shall be required to
deposit with the Company an amount of cash equal to the amount determined by the
Company to be required with respect to any withholding taxes, FICA
contributions, or the like under any federal, state, or local statute,
ordinance, rule, or regulation in connection with the issuance of shares of
Common Stock for the SAR Payment Value.  Alternatively, the Company may, at its
sole election, (i) withhold the required amounts from the Participant’s pay
during the pay periods next following the date on which any such applicable tax
liability otherwise arises, or (ii) withhold a number of shares of Common Stock
otherwise deliverable having a Fair Market Value sufficient to satisfy the
statutory minimum of all or part of the Participant’s estimated total federal,
state, and local tax obligations associated with payment of the SAR Payment
Value.  The Company shall not deliver any of the shares of Company Stock until
and unless the Participant has made the deposit required herein or proper
provision for required withholding has been made.


10.           Restrictions and Related Representations. Upon the acquisition of
any shares of Common Stock pursuant to the exercise of the SARs granted pursuant
hereto, the Participant may be required to enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws, the Long-Term Incentive Plan
or with this Award.  In addition, the certificate or certificates representing
any shares will be stamped or otherwise imprinted with a legend in such form as
the Company may require with respect to any applicable restrictions on sale or
transfer, and the stock transfer records of the Company will reflect
stop-transfer instructions, as appropriate, with respect to such shares.


11.           Notices and Electronic Delivery.  Unless otherwise provided
herein, any notice or other communication hereunder shall be in writing and
shall be given by registered or certified mail unless the Company, in its sole
discretion, decides to deliver any documents relating to the Award or future
awards that may be granted under the Long-Term Incentive Plan by electronic
means or to request the Participant’s consent to participate in the Long-Term
Incentive Plan by electronic means.  The Participant hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Long-Term Incentive Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.  All notices of the exercise by the Participant of the SARs granted
pursuant hereto shall be directed to Fossil, Inc., Attention: Secretary, at the
Company’s then current address unless the Company, in writing or electronically,
directs the Participant otherwise.  Any notice given by the Company to the
Participant directed to him at his address on file with the Company and shall be
effective to bind any other person who shall acquire rights hereunder.  The
Company shall be under no obligation whatsoever to advise or notify the
Participant of the existence, maturity or termination of any rights hereunder
and the Participant shall be deemed to have familiarized himself with all
matters contained herein and in the Long-Term Incentive Plan which may affect
any of the Participant’s rights or privileges hereunder.


12.           Scope of Certain Terms.  Whenever the term “Participant” is used
herein under circumstances applicable to any other person or persons to whom
this Award may be assigned in accordance with the provisions of Paragraph 6
(Assignability) of this Agreement, it shall be deemed to include such person or
persons.  The term “Long-Term Incentive Plan” as used herein shall be deemed to
include the 2004 Long-Term Incentive Plan of Fossil, Inc. and any subsequent
amendments thereto, together with any administrative interpretations which have
been adopted thereunder by the Committee pursuant to Section 5 of the Long-Term
Incentive Plan. Unless otherwise indicated, defined terms herein shall have the
meaning ascribed to them in the Long-Term Incentive Plan.


13.           General Restrictions.  This Award is subject to the requirement
that, if at any time the Committee shall determine that (a) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law; (b) the
consent or approval of any government regulatory body; or (c) an agreement by
the recipient of an Award with respect to the disposition of shares of Common
Stock, is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) as a
condition of, or in connection with, the granting of such Award or the issuance,
purchase or delivery of shares of Common Stock thereunder, such Award may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.


--------------------------------------------------------------------------------



14.           Adjustments for Changes in Capitalization.  In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Long-Term Incentive Plan, in the number, price or kind of shares covered by the
Awards and in any outstanding Awards under the Long-Term Incentive Plan.  In the
event of any adjustment in the number of shares covered by any Award, any
fractional shares resulting from such adjustment shall be disregarded and each
such Award shall cover only the number of full shares resulting from such
adjustment.


15.           No Right of Employment. Neither the granting of this SAR, the
exercise of any part hereof, nor any provision of the Long-Term Incentive Plan
or this Award shall constitute or be evidence of any understanding, express or
implied, on the part of the Company or any Subsidiary to employ the Participant
for any specified period.


16.           Amendment.  This Award may be amended only by a writing executed
by the Company and the Participant which specifically states that it is amending
this Award.  Notwithstanding the foregoing, this Award may be amended solely by
the Committee by a writing which specifically states that it is amending this
Award, so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Participant, the provisions of the SARs or this
Award in any way it may deem necessary or advisable to carry out the purpose of
the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to SARs which have not been exercised as
provided herein.


17.           Precondition of Legality.  Notwithstanding anything to the
contrary contained herein, the Participant agrees that he will not exercise the
SARs granted pursuant hereto, and that the Company will not be obligated to
issue any shares pursuant to this Award, if the exercise of the SARs or the
issuance of such shares would constitute a violation by the Participant or by
the Company of any provision of any law or regulation of any governmental
authority or any national securities exchange or transaction quotation system.


18.           Governing Law.  This Award grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware, as
provided in the Long-Term Incentive Plan.


--------------------------------------------------------------------------------



19.           Incorporation of the Long-Term Incentive Plan. This Award is
subject to the Long-Term Incentive Plan, a copy of which has been furnished to
the Participant and for which the Participant acknowledges receipt.  The terms
and provisions of the Long-Term Incentive Plan are incorporated by reference
herein.  In the event of a conflict between any term or provision contained here
in and a term or provision of the Long-Term Incentive Plan, the applicable terms
and provisions of the Long-Term Incentive Plan shall govern and prevail.


20.           Severability.  If one or more of the provisions of this Award
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award to be
construed so as to first the intent of this Award and the Long-Term Incentive
Plan.


21.           Construction.  The SAR is being issued pursuant to Section 7 of
the Long-Term Incentive Plan and are subject to the terms of the Long-Term
Incentive Plan.  A copy of the Long-Term Incentive Plan has been given to the
Participant, and additional copies of the Long-Term Incentive Plan are available
upon request during normal business hours at the principal executive offices of
the Company.  To the extent that any provision of this Award violates or is
inconsistent with an express provision of the Long-Term Incentive Plan, the
Long-Term Incentive Plan provision shall govern and any inconsistent provision
in this Award shall be of no force or effect.


 

--------------------------------------------------------------------------------